DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 09/27/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-7, 10, 12-16 and 18-24 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-7, 10, 12-16 and 18-24 are stated below.
Regarding independent Claims 1, 12 and 18, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “receiving, at the application server, first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device; analyzing, at the application server, telemetry data, including the first telemetry data, stored in the one or more databases to determine one or more usage patterns associated with the first usage; monitoring, by the application server, streaming content accessed by the particular user, wherein the content includes a concurrent presentation of at least a first media and a second media on the first user device; determining whether a media streaming quality of the streaming content is likely to be compromised by executing a content recognition algorithm; in response to determining that the media streaming quality is likely to be compromised by the content recognition algorithm, determining, via at least a color histogram analysis and by the application server, one or more content patterns associated with the streaming content accessed by the particular user; determining, by the application server, that a presentation of the first media violates one or more rules associated with the first user device, based at least in part on the content patterns; generating a content block trigger to block a presentation of the first 
The dependent claims 2-7, 10, 21-24, 13-16 and 19-20 are allowable due to their dependence on independent claims 1, 12 and 18 respectively.

The closest prior art made of record are:
Tofighbakhsh US2018/0352301 teaches a system and method for monitoring and controlling media content using machine learning. Provisioning a target user profile and obtaining viewing history data.  Generating a group of control rules according to the target user profile and training a machine learning application according to the viewing history data and the group of control rules.  Receiving a first indication that a first media content is to be presented to a target user.  Determining by the machine learning application, that the first media content does not conform to the group of control rules and providing a first notification that the first media content does not conform to the group of control rules.  
Katpelly et al. US2012/0117221 teaches a system and method for enabling an administrator to monitor and control usage of media content in a locale.  The locale includes one or more media devices that have access to media content from one or more local and/or remote content sources.  Usage data defining usage of the media content by a user is obtained.  A pattern including two or more media segments consumed by the user is detected based on the usage data and one or more predefined pattern detection rules.  The administrator is then enabled to review the pattern and choose whether to block usage.  Usage of at least one of the media segments included in the pattern is then blocked at the one or more media devices at the locale in response to the administrator choosing to block usage of the at least one of the media segments included in the pattern. 
Seibold et al. US2014/0007154 teaches a system and method for providing individualized content controls of media assets.  A processing device delivers a first media asset to a first user using a first presentation device of an electronic media device.  The processing device receives a signal indicative of a second user in proximity to the electronic media device, and, in response, accesses a profile associated with the second user.  While continuing to deliver the first media asset, the processing device delivers a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495